PER CURIAM.
This interlocutory appeal involves the propriety of an order denying a motion to intervene. Milar Galleries, Inc., a retail jewelry dealer, filed an action against its insuror, following a loss from burglary. Included in the lost property involved were certain items owned by the appellant W. Klang & Son, Inc., a manufacturer and wholesaler of jewelry, which the record shows the latter had sold to the former on consignment. Intervention by the appellant would enable it to be apprised of proceedings in the action, and to timely and effectively assert its claim to any portion of the proceeds or payment resulting from the action to which it would become entitled in event it was found therein that the insurance covered the loss, including Klang’s consigned property. As the owner-consignor of property for loss of which its consignee sought recovery from the in-suror, Klang had an interest in the litiga-tioh sufficient to entitle it to intervene. See Morgareidge v. Howey, 75 Fla. 234, 78 So. 14, 15; Miracle House Corporation v. Haige, Fla., 96 So.2d 417.
The order appealed from is reversed.